Citation Nr: 1018253	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-33 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
condition, to include degenerative changes of the left 
patella, as secondary to the service-connected residuals of a 
laceration of the anterior left thigh.  

2.  Entitlement to service connection for a left knee 
condition, to include degenerative changes of the left 
patella, as secondary to the service-connected residuals of a 
laceration of the anterior left thigh.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1961 to April 
1965.  

This appeal before the Board of Veterans' Appeals (Board) 
arises from an April 2008 rating decision by the RO.

In February 2010, the Veteran, sitting at the RO, testified 
at a Video Conference hearing before the Undersigned Veterans 
Law Judge.  A transcript of that hearing has been reviewed 
and associated with the claims file.

As the Board must first decide whether new and material 
evidence has been received to reopen the claim for service 
connection before it can address the matter on the merits-and 
in light of the Board's favorable action on the Veteran's 
petition to reopen the claim-the Board has characterized the 
appeal as encompassing the two issues listed on the title 
page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).







FINDINGS OF FACT

1.  In a November 1989 rating decision, the RO denied the 
Veteran's claim for service connection for a left knee 
condition.  A November 1989 letter advised the Veteran of his 
appeal rights.  The Veteran did not initiate an appeal of 
that decision.  

2.  The evidence associated with the claims file since the 
November 1989 rating decision includes evidence that is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, relates to an unestablished fact, and 
raises a reasonable possibility of substantiating the claim 
of service connection for a left knee condition.  

3.  The evidence is in relative equipoise as to whether there 
is a direct casual relationship between the Veteran's 
service-connected residuals of a laceration of the anterior 
left thigh and his left knee condition, identified as 
degenerative changes of the left patella.


CONCLUSIONS OF LAW

1.  Subsequent to the final November 1989 rating decision, 
new and material evidence has been presented to reopen the 
claim of service connection for a left knee condition.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), 20.302, 20.1103 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, a 
left knee condition, identified as degenerative changes of 
the left patella, is proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable decision on the Veteran's 
petition to reopen his previously denied claim for service 
connection for a left knee condition, to include degenerative 
changes of the left patella, as secondary to the service-
connected residuals of a laceration of the anterior left 
thigh and on the merits of the claim, the Board finds that 
all notification and development action needed to fairly 
adjudicate that claim has been accomplished.

II.  Pertinent Laws and Regulations

A.  Petition to Reopen Claim

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).  A claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, a claim to reopen was received in March 2007, 
subsequent to that date.  Therefore, the current version of 
the law, which is set forth in the following paragraph, is 
applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

B.  Service Connection Claim

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disease or injury; or, for any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progression of 
the nonservice-connected disease.  38 C.F.R. § 3.310(a),(b); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Analysis

New and Material Evidence

After reviewing the record, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
service connection for a left knee condition.  

In a November 1989 rating decision, the RO denied service 
connection for a left knee condition.  The evidence of record 
at that time consisted of service treatment records and 
statement from private Dr. G. M. H.  Those records showed 
that the Veteran had been treated in service for a laceration 
to the left leg and subsequently sought private treatment 
where he reported that he injured his left leg while serving 
on active duty and sustained a cut to the left patella.  The 
private doctor noted the presence of a scar and noted a 
traumatic laceration of the quadriceps tendon with residuals 
appearing late, possibly due to wear and tear and attenuation 
of the tendon.  

The evidence added to the record since the November 1989 
rating decision consists of various VA treatment records, a 
September 2007 VA examination report, March 2008 and August 
2008 addendum opinions, photographs, and testimony from the 
Veteran from a February 2010 Board hearing.  Presuming the 
credibility of the evidence that has been submitted since the 
November 1989 rating decision, it is both new and material.  
Here, the evidence submitted, shows that the Veteran has been 
diagnosed with degenerative changes of the patella with 
meniscal injury of the left knee, status post residuals of a 
laceration of the left anterior thigh, thus establishing a 
current disability and indicating a causal link to the 
service-connected condition.  Accordingly, this evidence 
tends to establish a previously unestablished fact that was 
necessary to substantiate the claim and warrants a reopening 
of the claim for service connection for a left knee 
condition.

Service Connection

As to the merits of the claim, the Board finds that after 
resolving all reasonable doubt in favor of the Veteran, that 
service connection on a secondary basis is warranted.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be: (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A review of the record reveals that there is medical evidence 
of a current disability as, the September 2007 VA examiner 
diagnosed the Veteran with degenerative changes with meniscal 
injury of the left knee, status post residuals of a 
laceration to the left anterior thigh.  The record also 
establishes that service connection is in effect for the 
residuals of a laceration of the anterior left thigh.

The Veteran has been examined and evaluated extensively by 
VA.  Following VA examination in September 2007, the examiner 
opined that it was at least as likely as not (50/50 
probability) that the knee problem was caused by or as a 
result of the service connected left anterior thigh 
condition.  The examiner provided this opinion after a review 
of the Veteran's claims file.  The examiner also provided a 
rationale, citing the review of specific evidence (i.e., the 
Veteran's military service, service medical records, VA 
medical records and private medical records) in the file as 
support for the opinion, and explained that the degenerative 
changes and meniscal injury of the knee can be caused by 
trauma to the knee and symptoms usually develop after a 
period of time and even decades following the initial injury.

The Board notes that subsequent to the September 2007 VA 
opinion report, the RO made an additional inquiry to the same 
VA physician who had examined the Veteran in September 2007, 
noting that there were inconsistencies in the Veteran's 
report of the injury, and stated that VA did not concede a 
knee injury in service or the type of injury the Veteran 
described; and asked the examiner if he still opined that the 
Veteran's left knee condition was due to his service-
connected left thigh condition.  The VA examining physician 
responded in March 2008 and stated that there was conflicting 
injury story, and there was no left knee condition that could 
be attributed to the laceration of the left anterior thigh.  
He then submitted an August 2008 statement which again stated 
that there was no current left knee condition that could be 
attributed to the laceration of the left anterior thigh, and 
that it was less likely as not that the Veteran's claimed 
left knee condition was related to the in-service laceration 
of skin on the left knee.  The VA physician stated the basis 
for the opinion was lack of continuity and reliable history.  
See  Mariano v. Principi, 17 Vet. App. 305, 312 (2003) 
(Absent an adequate statement of reasons and bases to pursue 
further development, it would be impermissible for VA to 
undertake additional development for the purpose of obtaining 
evidence against the Veteran's claim).

In assessing the VA opinions, albeit by the same VA 
physician, the Board observes that the service treatment 
records show that the Veteran sustained a superficial 
laceration of the anterior left thigh, which was not sutured.  
Moreover, when he was seen by a private physician in March 
1989, following complaints of pain involving the left leg, it 
was noted that the Veteran had a history of an in-service 
injury with elaboration that a toilet fell and hit him 
causing a cut just above the left patella.  According to the 
private physician, the Veteran presented with a well-healed 
but wide scar to his left quadriceps tendon, proximal to the 
patella, that measured one and third eights of an inch in 
length, and that the area of the scar was sore to touch but 
the knee was otherwise stable.  The impression was of a 
traumatic laceration of the quadriceps tendon with residuals 
appearing late, possibly due to wear and attenuation of the 
tendon.  VA medical records dated April 2004 to May 2007 
indicated that the Veteran complained of left knee pain due 
to an injury sustained during service; VA x-rays of April 
2004 revealed a negative examination of the left knee.

On VA orthopedic consultation in June 2007, the Veteran 
related that a toilet fell on his left knee during military 
service, and that he later developed pain in the left knee.  
VA X-rays taken at that time revealed minimal degenerative 
joint disease (DJD) with calcification of the meniscus; and 
the assessment was of arthritis of the left knee, and rule 
out torn meniscus.

When the Veteran was later examined by VA in June 2007, he 
presented with an in-service history of having injured the 
left distal thigh in 1964, which was described as a piece of 
metal falling from above and striking the Veteran's distal 
left thigh just above the knee.  Additional details of the 
injury were that the metal went under the skin and was lodged 
under the patella, for which the laceration was treated.  The 
Veteran's chief complaints were shooting pain directly under 
the scar, with radiating pain into and under the left patella 
and left knee joint.  Physical examination revealed that the 
distal end of the scar is located 4cm above the left patella, 
and that the scar measured 5 cm in length and 0.5cm in width.  
The examiner observed that the scar was superficial, stable, 
and not deep; and that it had no adherence of the underlying 
tissue, no loss of covering, and no elevation or depression 
of the surface.  The skin texture of the scar was described 
as normal.  Following examination, the examiner entered a 
diagnosis of scar, left anterior thigh.  According to the 
examiner, the Veteran injured the left distal thigh while on 
active duty in 1964, and that he has continued to have 
symptoms with discomfort and tenderness at the distal end of 
the scar.  The examiner opined that the "left knee scar" 
was symptomatic; and that palpation over the distal end of 
the scar caused tenderness radiating into the patella and the 
left knee joint.

In addition to the foregoing, an August 2007 orthopedic 
surgery note reflects that the Veteran was seen for 
complaints of pain and giving away of the left knee.  During 
this session, a VA orthopedic surgeon noted that the magnetic 
resonance imaging (MRI) of the left knee showed a tear of the 
medial meniscus and chondromalacia patella, and also surmised 
that this was probably service-connected, especially the 
chondromalacia (DJD) of the patella.  The resulting diagnoses 
were of a torn meniscus and chondromalacia patella, for which 
arthroscopy was later performed in October 2007.

On balance, this evidence shows that, at the time of the 1964 
injury, an object which has been variously described as a 
metal toilet part, fell and struck the Veteran just above the 
left patella causing him to sustained a superficial 
laceration of the anterior left thigh, which did not require 
sutures.  The Board finds pertinent that this history as to 
when and how the laceration came to exist is consistent with 
the in-service description of the laceration and the 
objective findings as to the size and location of the 
laceration scar, which have been variously described as a 
"scar in the left quadriceps tendon, proximal to the 
patella," "scar in left anterior thigh, with the distal end 
just above the left patella" and "symptomatic left knee 
scar," by both private (March 1989) and VA (June 2007) 
physicians.  The Board also finds pertinent that the 
September 2007 VA physician made a decision based on a review 
of the entire record, including the service treatment 
records, private and VA medical evaluations and the test 
results from VA x-ray and MRI studies.  See Prejean v. West, 
13 Vet. App. 444, 448-449 (2000) (a factor for assessing the 
probative value of a medical opinion is the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).

In viewing the totality of the evidence, to include the March 
and August 2008 addendum opinions, the Board determines that 
with the resolution of all reasonable doubt in favor of the 
Veteran, service connection for a left knee condition, 
identified as degenerative changes of the left patella, is 
warranted.  While it is clear that the evidence of record 
does not demonstrate that the Veteran's degenerative changes 
of the left patella, per se, are of service origin, the 
record evidence is equivocal as to whether this condition 
arose as a result of the Veteran's service-connected 
residuals of a laceration of the anterior left thigh.  In 
this context, the Veteran's contentions that his service-
connected residuals of a laceration of the anterior left 
thigh have resulted in degenerative changes of the left 
patella is supported by the medical diagnosis and opinion 
rendered in September 2007, and is opposed by the subsequent 
medical opinion entered in March and August 2008.  However, 
the Veteran's extensive medical record as a whole lends 
support, in effect, to both the foregoing opinions.  In such 
cases, where the evidentiary record is evenly balanced, the 
benefit of the doubt must be resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Therefore, the Board concludes that the Veteran's left knee 
condition, identified as degenerative changes of the left 
patella, is proximately due to or the results of the service-
connected residuals of a laceration of the anterior left 
thigh.  Accordingly, the appeal is granted.




ORDER

New and material evidence having been received, the claim of 
service connection for a left knee condition is reopened.

Entitlement to service connection for a left knee condition, 
identified as degenerative changes of the left patella, as 
secondary to the service-connected residuals of laceration of 
the anterior left thigh, is granted.  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


